Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 22, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8, 13, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Droitcour et al. (US 20100152600 A1, published June 17, 2010), hereinafter referred to as Droitcour.
Regarding claim 1, Droitcour teaches a method for detection of a vital sign signal, comprising: 
capturing an image by using an image capture module (see pg. 5, col. 1, para. 0033 – “...the imaging system configured to image a subject...”); 
determining whether there is a living body captured in the image by using a variation detection module (see pg. 5, col. 1, para. 0033-0034 – “...the system sends information to an imaging system, the imaging system configured to image a subject, the information 
changing a beam direction of a vital sign sensing system toward the living body (see pg. 66, col. 2, para. 0656 – “The signals from the antennas can be processed as an antenna array, which has a narrower beam width than any of the individual antennas. Through processing, the beam of this array can be effectively steered towards the desired source...”); 
detecting a vital sign signal of the living body by using the vital sign sensing system (see para. 0614 – “In various embodiments of the system (e.g., a system using a 2.4-GHz ISM band) using linear demodulation algorithm to demodulate the sample, significant changes to the best-fit vector or eigenvector on which the signals are projected can indicate a new relationship between the antenna and the subject, which can indicate the presence of non-cardiopulmonary motion or signal interference. When linear demodulation is used, a change in the ratio of the eigenvalues, or of the RMS error of the fit to the best-fit line, can also indicate that the detected motion does not fit the line well consequently indicating non-cardiopulmonary motion or other signal interference.” where the vital sign signal is the cardiolumonary motion signal detected in the subject by the system); 
receiving the vital sign signal from the vital sign sensing system and computing a eigenvalue of the vital sign signal by using a compute module (see pg. 3, col. 2, para. 0033 – “One embodiment includes communicating information related to a signal quality of a cardiopulmonary motion signal, based on at least one of: a presence of non-cardiopulmonary motion or other signal interference, an absence of non-cardiopulmonary motion or other signal interference, a degree of non-cardiopulmonary motion or other signal interference...”; see para. 0614 – “In various embodiments of the system (e.g., a system using a 2.4-GHz ISM 
evaluating a confidence of the vital sign signal according to the eigenvalue of the vital sign signal by using the compute module (see pg. 3, col. 2, para. 0033 – “One embodiment includes communicating information related to a signal quality of a cardiopulmonary motion signal, based on at least one of: a presence of non-cardiopulmonary motion or other signal interference, an absence of non-cardiopulmonary motion or other signal interference, a degree of non-cardiopulmonary motion or other signal interference...”; see para. 0614 – “In various embodiments of the system (e.g., a system using a 2.4-GHz ISM band) using linear demodulation algorithm to demodulate the sample, significant changes to the best-fit vector or eigenvector on which the signals are projected can indicate a new relationship between the antenna and the subject, which can indicate the presence of non-cardiopulmonary motion or signal interference. When linear demodulation is used, a change in the ratio of the eigenvalues, or of the RMS error of the fit to the best-fit line, can also indicate that the detected motion does not fit the line well consequently indicating non-cardiopulmonary motion or other signal interference.” So the signal quality (equated to confidence of the vital sign signal) can be computed as the ratio of two eigenvalues, with one of the eigenvalues as the reference eigenvalue in order to calculate a change in the ratio of eigenvalues, or a change in signal quality). 
Furthermore, regarding claim 2, Droitcour further teaches wherein the image capture module is an optical camera, an infrared camera (see pg. 31, col. 1, para. 0269 – “In some embodiments, a directional infrared light can be used in conjunction with an infrared imaging device and a display such that the user can see the field of view on the display.”), a radar, an ultrasonic imaging system or a thermal imaging camera.
Furthermore, regarding claim 4, Droitcour further teaches wherein the vital sign sensing system includes an actuator configured to change the beam direction of the vital sign sensing system (see pg. 55, col. 2, para. 0568-0569 – “A signal receiver with a mechanically steered antenna; An active array, with an electrically steered antenna beam.”). 
Furthermore, regarding claim 5, Droitcour further teaches wherein the vital sign sensing system includes a plurality of antennas configured to radiate a beam to change the beam direction through beamforming method (see pg. 66, col. 2, para. 0656 – “The signals from the antennas can be processed as an antenna array, which has a narrower beam width than any of the individual antennas. Through processing, the beam of this array can be effectively steered towards the desired source...”). 
Furthermore, regarding claim 8, Droitcour further teaches wherein the compute module is configured to compute a ratio between the eigenvalue of the vital sign signal and a reference value as the confidence of the vital sign signal (see pg. 3, col. 2, para. 0033 – “One embodiment includes communicating information related to a signal quality of a cardiopulmonary motion signal, based on at least one of: a presence of non-cardiopulmonary motion or other signal interference, an absence of non-cardiopulmonary motion or other signal interference, a degree of non-cardiopulmonary motion or other signal interference...”; see para. 0614 – “In various embodiments of the system (e.g., a system using a 2.4-GHz ISM band) using linear demodulation algorithm to demodulate the sample, significant changes to the best-fit vector or eigenvector on which the signals are projected can indicate a new relationship between the antenna and the subject, which can indicate the presence of non-cardiopulmonary motion or signal interference. When linear demodulation is used, a change in the ratio of the eigenvalues, or of the RMS error of the fit to the best-fit line, can also indicate that the detected motion does not fit the line well consequently indicating non-cardiopulmonary motion or other signal interference.” So the signal quality (equated to confidence of the vital sign signal) can be computed as the ratio of two eigenvalues, with one of the eigenvalues as the reference eigenvalue in order to calculate a change in the ratio of eigenvalues, or a change in signal quality). 
Regarding claim 13, Droitcour teaches a method for confidence evaluation of a vital sign signal, comprising: 
detecting a vital sign signal of a living body by using a vital sign sensing system (see para. 0614 – “In various embodiments of the system (e.g., a system using a 2.4-GHz ISM band) using linear demodulation algorithm to demodulate the sample, significant changes to the best-fit vector or eigenvector on which the signals are projected can indicate a new relationship between the antenna and the subject, which can indicate the presence of non-cardiopulmonary motion or signal interference. When linear demodulation is used, a change in the ratio of the eigenvalues, or of the RMS error of the fit to the best-fit line, can also indicate that the detected motion does not fit the line well consequently indicating non-cardiopulmonary motion or other signal interference.” where the vital sign signal is the cardiolumonary motion signal detected in the subject by the system); 
receiving the vital sign signal from the vital sign sensing system and computing a eigenvalue of the vital sign signal by using a compute module (see pg. 3, col. 2, para. 0033 – “One embodiment includes communicating information related to a signal quality of a cardiopulmonary motion signal, based on at least one of: a presence of non-cardiopulmonary motion or other signal interference, an absence of non-cardiopulmonary motion or other signal interference, a degree of non-cardiopulmonary motion or other signal interference...”; see para. 0614 – “In various embodiments of the system (e.g., a system using a 2.4-GHz ISM band) using linear demodulation algorithm to demodulate the sample, significant changes to the best-fit vector or eigenvector on which the signals are projected can indicate a new relationship between the antenna and the subject, which can indicate the presence of non-cardiopulmonary motion or signal interference. When linear demodulation is used, a change in the ratio of the eigenvalues, or of the RMS error of the fit to the best-fit line, can also indicate that the detected motion does not fit the line well consequently indicating non-cardiopulmonary motion or other signal interference.”); and 
evaluating a confidence of the vital sign signal according to the eigenvalue of the vital sign signal by using the compute module (see pg. 3, col. 2, para. 0033 – “One embodiment includes communicating information related to a signal quality of a cardiopulmonary motion signal, based on at least one of: a presence of non-cardiopulmonary motion or other signal interference, an absence of non-cardiopulmonary motion or other signal interference, a degree of non-cardiopulmonary motion or other signal interference...”; see para. 0614 – “In various embodiments of the system (e.g., a system using a 2.4-GHz ISM band) using linear demodulation algorithm to demodulate the sample, significant changes to the best-fit vector or eigenvector on which the signals are projected can indicate a new relationship between the antenna and the subject, which can indicate the presence of non-cardiopulmonary motion or signal interference. When linear demodulation is used, a change in the ratio of the eigenvalues, or of the RMS error of the fit to the best-fit line, can also indicate that the detected motion does not fit the line well consequently indicating non-cardiopulmonary motion or other signal interference.” So the signal quality (equated to confidence of the vital sign signal) can be computed as the ratio of two eigenvalues, with one of the eigenvalues as the reference eigenvalue in order to calculate a change in the ratio of eigenvalues, or a change in signal quality). 
Furthermore, regarding claim 16, Droitcour further teaches wherein the compute module is configured to compute a ratio between the eigenvalue of the vital sign signal and a reference value as the confidence of the vital sign signal (see pg. 3, col. 2, para. 0033 – “One embodiment includes communicating information related to a signal quality of a cardiopulmonary motion signal, based on at least one of: a presence of non-cardiopulmonary motion or other signal interference, an absence of non-cardiopulmonary motion or other signal interference, a degree of non-cardiopulmonary motion or other signal interference...”; see para. 0614 – “In various embodiments of the system (e.g., a system using a 2.4-GHz ISM band) using linear demodulation algorithm to demodulate the sample, significant changes to the best-fit vector or eigenvector on which the signals are projected can indicate a new relationship between the antenna and the subject, which can indicate the presence of non-cardiopulmonary motion or signal interference. When linear demodulation is used, a change in the ratio of the eigenvalues, or of the RMS error of the fit to the best-fit line, can also indicate that the detected motion does not fit the line well consequently indicating non-cardiopulmonary motion or other signal interference.” So the signal quality (equated to confidence of the vital sign signal) can be computed as the ratio of two eigenvalues, with one of the eigenvalues as the reference eigenvalue in order to calculate a change in the ratio of eigenvalues, or a change in signal quality).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Droitcour in view of Theodoracatos (US 5513276 A, published April 30, 1996), hereinafter referred to as Theodoracatos. 
Regarding claim 3, Droitcour teaches all of the elements disclosed in claim 1 above. 
Droitcour does not explicitly teach a step of transforming an image coordinate of the image into a real coordinate by using the variation detection module before the step of changing the beam direction of the vital sign sensing system. 
Whereas, Theodoracatos, in the same field of endeavor, teaches a step of transforming an image coordinate of the image into a real coordinate by using the variation detection module before the step of changing the beam direction of the vital sign sensing system (Fig. 10, transforming image coordinates to real coordinates, then incrementing i and moving the laser to a position (equated to changing the beam direction) corresponding to the incremented i; see Abstract – “The computer system identifies an image point from each image area, calculates an image of the object surface defined by three-dimensional grid coordinates and transforms the image coordinates into three-dimensional coordinates which define the real object surface.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Droitcour, by including to the method a step of transforming an image coordinate of the image into a real coordinate by using the variation detection module before the step of changing the beam direction of the vital sign sensing system, as disclosed in Theodoracatos. One of ordinary skill in the art would have been motivated to make this modification in order to compare the real grid coordinates of the object with a model of the object to inspect the object for defects, as taught in Theodoracatos (see col. 1, lines 50-54). 

Claims 6-7, 9-12, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Droitcour in view of Zhang et al. (US 20140340083 A1, published November 20, 2014), hereinafter referred to as Zhang. 
Regarding claim 6, Droitcour teaches all of the elements disclosed in claim 1 above.
Droitcour does not explicitly teach wherein the eigenvalue of the vital sign signal is an amplitude, a phase or a combination thereof of the time domain vital sign signal or the frequency domain vital sign signal.
Whereas, Zhang, in the same field of endeavor, teaches wherein the eigenvalue of the vital sign signal is an amplitude, a phase or a combination thereof of the time domain vital sign signal or the frequency domain vital sign signal (see pg. 3, col. 2, para. 0052 – “...the initial k-space x is a [NRONPENC] matrix, where NC represents a channel number, and NRO and NPE represent a dimension size of a frequency encoding direction and a dimension size of a phase encoding direction, respectively.”; see pg. 4, col. 1, para. 0055 – “After the KL transformation, the amplitude of the eigenvalue of K can be used to evaluate a signal-to-noise ratio of a channel of the first virtual space obtained after the mathematical transformation.”; see pg. 5, col. 2, para. 0084 – “In the process of reconstructing a 2D frame at time T, all xf is combined to form a great vector...”; see pg. 5, col. 2, para. 0084 – “...an objective function for calculating the data xf of the second virtual space, which has a time dimension, is obtained...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the eigenvalue of the vital sign signal, as disclosed in Droitcour, by having the eigenvalue of the vital sign signal be an amplitude of the frequency domain, as disclosed in Zhang. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate channels having a low signal-to-noise ratio and improve the quality of the reconstructed image, as taught in Zhang (see pg. 4, col. 1, para. 0055).
Furthermore, regarding claim 7, Zhang further teaches wherein the compute module is configured to compute an amplitude, a phase or a combination thereof of the time domain vital sign signal or the frequency domain vital sign signal for a period time or a time point as the eigenvalue of the vital sign signal (see pg. 4, col. 1, para. 0055 – “...the amplitude of the eigenvalue of K can be used to evaluate a signal-to-noise ratio of a channel of the first virtual space obtained after the mathematical transformation.”; see pg. 5, col. 2, para. 0084 – “In the process of reconstructing a 2D frame at time T, all xf is combined to form a great vector...”; see pg. 5, col. 2, para. 0084 – “...an objective function for calculating the data xf of the second virtual space, which has a time dimension, is obtained...”). 
Furthermore, regarding claim 9, Droitcour further teaches wherein the compute module is configured to compute a ratio between the eigenvalue of the vital sign signal and a reference value as the confidence of the vital sign signal (see pg. 3, col. 2, para. 0033 – “One embodiment includes communicating information related to a signal quality of a cardiopulmonary motion signal, based on at least one of: a presence of non-cardiopulmonary motion or other signal interference, an absence of non-cardiopulmonary motion or other signal interference, a degree of non-cardiopulmonary motion or other signal interference...”; see para. 0614 – “In various embodiments of the system (e.g., a system using a 2.4-GHz ISM band) using linear demodulation algorithm to demodulate the sample, significant changes to the best-fit vector or eigenvector on which the signals are projected can indicate a new relationship between the antenna and the subject, which can indicate the presence of non-cardiopulmonary motion or signal interference. When linear demodulation is used, a change in the ratio of the eigenvalues, or of the RMS error of the fit to the best-fit line, can also indicate that the detected motion does not fit the line well consequently indicating non-cardiopulmonary motion or other signal interference.” So the signal quality (equated to confidence of the vital sign signal) can be computed as the ratio of two eigenvalues, with one of the eigenvalues as the reference eigenvalue in order to calculate a change in the ratio of eigenvalues, or a change in signal quality). 
Furthermore, regarding claim 10, Droitcour further teaches wherein the compute module is configured to compute a ratio between the eigenvalue of the vital sign signal and a reference value as the confidence of the vital sign signal (see pg. 3, col. 2, para. 0033 – “One embodiment includes communicating information related to a signal quality of a cardiopulmonary motion signal, based on at least one of: a presence of non-cardiopulmonary motion or other signal interference, an absence of non-cardiopulmonary motion or other signal interference, a degree of non-cardiopulmonary motion or other signal interference...”; see para. 0614 – “In various embodiments of the system (e.g., a system using a 2.4-GHz ISM band) using linear demodulation algorithm to demodulate the sample, significant changes to the best-fit vector or eigenvector on which the signals are projected can indicate a new relationship between the antenna and the subject, which can indicate the presence of non-cardiopulmonary motion or signal interference. When linear demodulation is used, a change in the ratio of the eigenvalues, or of the RMS error of the fit to the best-fit line, can also indicate that the detected motion does not fit the line well consequently indicating non-cardiopulmonary motion or other signal interference.” So the signal quality (equated to confidence of the vital sign signal) can be computed as the ratio of two eigenvalues, with one of the eigenvalues as the reference eigenvalue in order to calculate a change in the ratio of eigenvalues, or a change in signal quality). 
Furthermore, regarding claim 11, Zhang further teaches wherein the reference value is an amplitude, a phase, a combination thereof or a weighting combination thereof of a time domain reference vital sign signal or a frequency domain reference vital sign signal for a period time or a time point (see pg. 2, col. 1, para. 0017 – “...the first parameter is amplitude of an eigenvalue of the KL transformation of the calibration data of each channel.”; see pg. 3, col. 2, para. 0050 – “...a space, which reserves channels of the first virtual space which have a first parameter higher than a predetermined threshold value, is referred to as a second virtual space, where the first parameter is used to evaluate signal-to-noise ratio of each channel.” so the reference value is equated to the predetermined threshold value, which is the amplitude of an eigenvalue).
Furthermore, regarding claim 12, Zhang further teaches wherein the reference value is an amplitude, a phase, a combination thereof or a weighting combination thereof of a time domain reference vital sign signal or a frequency domain reference vital sign signal for a period time or a time point (see pg. 2, col. 1, para. 0017 – “...the first parameter is amplitude of an eigenvalue of the KL transformation of the calibration data of each channel.”; see pg. 3, col. 2, para. 0050 – “...a space, which reserves channels of the first virtual space which have a first parameter higher than a predetermined threshold value, is referred to as a second virtual space, where the first parameter is used to evaluate signal-to-noise ratio of each channel.” so the reference value is equated to the predetermined threshold value, which is the amplitude of an eigenvalue).
The motivation for claims 7 and 11-12 was shown previously in claim 6. 
Regarding claim 14, Droitcour teaches all of the elements disclosed in claim 13 above.
Droitcour does not explicitly teach wherein the eigenvalue of the vital sign signal is an amplitude, a phase or a combination thereof of the time domain vital sign signal or the frequency domain vital sign signal.
Whereas, Zhang, in the same field of endeavor, teaches wherein the eigenvalue of the vital sign signal is an amplitude, a phase or a combination thereof of the time domain vital sign signal or the frequency domain vital sign signal (see pg. 3, col. 2, para. 0052 – “...the initial k-space x is a [NRONPENC] matrix, where NC represents a channel number, and NRO and NPE represent a dimension size of a frequency encoding direction and a dimension size of a phase encoding direction, respectively.”; see pg. 4, col. 1, para. 0055 – “After the KL transformation, the amplitude of the eigenvalue of K can be used to evaluate a signal-to-noise ratio of a channel of the first virtual space obtained after the mathematical transformation.”; see pg. 5, col. 2, para. 0084 – “In the process of reconstructing a 2D frame at time T, all xf is combined to form a great vector...”; see pg. 5, col. 2, para. 0084 – “...an objective function for calculating the data xf of the second virtual space, which has a time dimension, is obtained...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the eigenvalue of the vital sign signal, as disclosed in Droitcour, by having the eigenvalue of the vital sign signal be an amplitude of the frequency domain, as disclosed in Zhang. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate channels having a low signal-to-noise ratio and improve the quality of the reconstructed image, as taught in Zhang (see pg. 4, col. 1, para. 0055).
Furthermore, regarding claim 15, Zhang further teaches wherein the compute module is configured to compute an amplitude, a phase or a combination thereof of the time domain vital sign signal or the frequency domain vital sign signal for a period time or a time point as the eigenvalue of the vital sign signal (see pg. 4, col. 1, para. 0055 – “...the amplitude of the eigenvalue of K can be used to evaluate a signal-to-noise ratio of a channel of the first virtual space obtained after the mathematical transformation.”; see pg. 5, col. 2, para. 0084 – “In the process of reconstructing a 2D frame at time T, all xf is combined to form a great vector...”; see pg. 5, col. 2, para. 0084 – “...an objective function for calculating the data xf of the second virtual space, which has a time dimension, is obtained...”). 
Furthermore, regarding claim 17, Droitcour further teaches wherein the compute module is configured to compute a ratio between the eigenvalue of the vital sign signal and a reference value as the confidence of the vital sign signal (see pg. 3, col. 2, para. 0033 – “One embodiment includes communicating information related to a signal quality of a cardiopulmonary motion signal, based on at least one of: a presence of non-cardiopulmonary motion or other signal interference, an absence of non-cardiopulmonary motion or other signal interference, a degree of non-cardiopulmonary motion or other signal interference...”; see para. 0614 – “In various embodiments of the system (e.g., a system using a 2.4-GHz ISM band) using linear demodulation algorithm to demodulate the sample, significant changes to the best-fit vector or eigenvector on which the signals are projected can indicate a new relationship between the antenna and the subject, which can indicate the presence of non-cardiopulmonary motion or signal interference. When linear demodulation is used, a change in the ratio of the eigenvalues, or of the RMS error of the fit to the best-fit line, can also indicate that the detected motion does not fit the line well consequently indicating non-cardiopulmonary motion or other signal interference.” So the signal quality (equated to confidence of the vital sign signal) can be computed as the ratio of two eigenvalues, with one of the eigenvalues as the reference eigenvalue in order to calculate a change in the ratio of eigenvalues, or a change in signal quality). 
Furthermore, regarding claim 18, Droitcour further teaches wherein the compute module is configured to compute a ratio between the eigenvalue of the vital sign signal and a reference value as the confidence of the vital sign signal (see pg. 3, col. 2, para. 0033 – “One embodiment includes communicating information related to a signal quality of a cardiopulmonary motion signal, based on at least one of: a presence of non-cardiopulmonary motion or other signal interference, an absence of non-cardiopulmonary motion or other signal interference, a degree of non-cardiopulmonary motion or other signal interference...”; see para. 0614 – “In various embodiments of the system (e.g., a system using a 2.4-GHz ISM band) using linear demodulation algorithm to demodulate the sample, significant changes to the best-fit vector or eigenvector on which the signals are projected can indicate a new relationship between the antenna and the subject, which can indicate the presence of non-cardiopulmonary motion or signal interference. When linear demodulation is used, a change in the ratio of the eigenvalues, or of the RMS error of the fit to the best-fit line, can also indicate that the detected motion does not fit the line well consequently indicating non-cardiopulmonary motion or other signal interference.” So the signal quality (equated to confidence of the vital sign signal) can be computed as the ratio of two eigenvalues, with one of the eigenvalues as the reference eigenvalue in order to calculate a change in the ratio of eigenvalues, or a change in signal quality). 
Furthermore, regarding claim 19, Zhang further teaches wherein the reference value is an amplitude, a phase, a combination thereof or a weighting combination thereof of a time domain reference vital sign signal or a frequency domain reference vital sign signal for a period time or a time point (see pg. 2, col. 1, para. 0017 – “...the first parameter is amplitude of an eigenvalue of the KL transformation of the calibration data of each channel.”; see pg. 3, col. 2, para. 0050 – “...a space, which reserves channels of the first virtual space which have a first parameter higher than a predetermined threshold value, is referred to as a second virtual space, where the first parameter is used to evaluate signal-to-noise ratio of each channel.” so the reference value is equated to the predetermined threshold value, which is the amplitude of an eigenvalue).
Furthermore, regarding claim 20, Zhang further teaches wherein the reference value is an amplitude, a phase, a combination thereof or a weighting combination thereof of a time domain reference vital sign signal or a frequency domain reference vital sign signal for a period time or a time point (see pg. 2, col. 1, para. 0017 – “...the first parameter is amplitude of an eigenvalue of the KL transformation of the calibration data of each channel.”; see pg. 3, col. 2, para. 0050 – “...a space, which reserves channels of the first virtual space which have a first parameter higher than a predetermined threshold value, is referred to as a second virtual space, where the first parameter is used to evaluate signal-to-noise ratio of each channel.” so the reference value is equated to the predetermined threshold value, which is the amplitude of an eigenvalue).
	The motivation for claims 15 and 19-20 was shown previously in claim 14. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cuichun (US 20180095171 A1, published April 5, 2018) discloses determining a reliability score of the cluster trajectory orientation processing by calculating the ratio of the largest eigenvalue to the smallest eigenvalue is more than a predetermined threshold. 
Pakzad et al. (US 20150316579 A1, published November 5, 2015) discloses estimating a reliability metric based on the magnitude of the ratio between two eigenvalues
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793